        Case 1:20-cv-07315-GBD-SDA Document 14 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       12/08/2020
 Zixiang Yao et al.,

                                   Plaintiffs,
                                                            1:20-cv-07315 (GBD) (SDA)
                       -against-
                                                            ORDER
 Ken Cuccinelli et al.,

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Following a telephone conference today, during which only Plaintiffs appeared, it is

hereby Ordered that no later than December 15, 2020, Plaintiffs shall file proof of service, along

with copies of the executed summonses, in conformance with Federal Rule of Civil Procedure

4(i).

SO ORDERED.

DATED:         New York, New York
               December 8, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
